 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 1 Of 8

 

EXHIBIT A

 

 

 
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
MARTHA THURMOND,
CASE NO. 4:19-cv-04610
PLAINTIFF,
V.

CREDIT CONTROL, LLC,

DEFENDANT,

 

 

AFFIDAVIT OF PATRICK A. WATTS

 

STATE OF MISSOURI §
§
COUNTY OF ST.LOUIS §

BEFORE ME, the undersigned authority, on this day personally appeared PATRICK A.
WATTS, known to me to be the person whose name is subscribed on this instrument and, having
been first duly sworn, upon his oath deposes and states as follows:

1. My name is PATRICK A. WATTS. I have been admitted to appear in this case per
the Court’s Order granting my Motion to Appear Pro Hac Vice entered on January 27, 2020. Doc.
12. I have been a licensed attorney in the State of Missouri since 2009, and I have been a licensed
attorney in the State of Illinois since 2010. I am admitted to practice before the following U.S.
District Courts: 1) Eastern District of Missouri, 2) Western District of Missouri, 3) Northern
District of Hlinois, 4) Central District of Illinois, 5) Southern District of Illinois, 6) Northern
District of Indiana, 7) Southern District of Indiana, 8) Western District of Arkansas, 9) Eastern
District of Arkansas, 10) Western District of Oklahoma, 11) Eastern District of Wisconsin, 12)
Western District of Wisconsin, and 13) Western District of Michigan. I am also licensed to
practice in front of the Second, Seventh, and Eighth Court of Appeals.

2. Yam a Partner at the firm of Malone Frost Martin PLLC. I oversee the firm’s offices
located in Chicago, Illinois and St. Louis, Missouri. I primarily practice in civil defense work with
a focus on the Federal Fair Debt Collection Practices Act, the Telephone Consumer Protection
Act, and other similar consumer statutes. I have defended many clients under each of these statutes
from pre-litigation all the way through final appeal.

3. I am the lead counsel for Defendant Credit Control, LLC in this matter, and, in this
capacity, I have personal knowledge of the matters set forth in this affidavit. As lead counsel, I
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 3 of 8

have personally managed the work done for this case. All work done for this case was conducted
myself or by other attorneys and paralegals at my request and under my supervision.

4. This case is being handled by Malone Frost Martin PLLC on a straight time basis.
As such, each attorney or paralegal is required to keep accurate records as to their hours worked
and all expenses incurred in the litigation of this matter. I am familiar with the average, customary,
and reasonable hourly rates charged in this Houston, Texas by attorneys with my experience and
the experience of the attorneys and paralegals in my firm. My rate is $175.00. The rate for all
attorneys for this matter is $175.00 per hour. The rate for all paralegals for this matter is $100.00
per hour.

5. The time records for attorneys and paralegals at Malone Frost Martin PLLC are
entered and maintained electronically through Sage Timeslips. All attorneys are paralegals keep
their own billing records. Thus, the entries are made at or near the time of the events that they
describe by a person with knowledge of the matters contained therein. These billing records are
made and kept in the ordinary course of business and as part of the regularly conducted business
activity of Malone Frost Martin PLLC.

6. Attached to this affidavit are the contemporaneously kept timesheets that detail the
time and expenses incurred by my firm from the beginning of this case through January 31, 2020.
Based on the attached, Defendant’s attorneys’ fees are totaled at $1,885.00.

7. Furthermore, I have continued to keep record of my time between February 1, 2020
and now. During this time, I have billed a total of 1.2 hours.

8. Additionally, based on the attached, my firm incurred expenses in the amount of
$1.80 for photocopies, all of which were necessarily obtained for use in the case.

9, The factors that I considered in determining the reasonableness of the attorney’s
fees included:
a. the time and labor required, the novelty and difficulty of the questions
involved, and the skill required to perform the legal service properly (there
were no unique issues in this case, so time and labor was standard);

b. the likelihood that the acceptance of the particular employment will
preclude other employment by the lawyer (issue is not applicable);

c. the fee customarily charged in the locality for similar legal services (my fees
have been shown to be lower than average);

d, the amount involved and results obtained in the controversy (if Plaintiff is
found to be the prevailing party in this case, they are entitled to their
attorneys’ fees per the FDCPA);

e. the time limitation imposed by the client or the circumstances (there is no
issue of particular note);
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 4 of 8

f. the nature and length of the professional relationship with the client
(Plaintiff has been a client with my firm for over six (6) years);

g. the experience, reputation and ability of the lawyers performing the service
(has been addressed in this affidavit); and

h. whether the fee is fixed or contingent on results obtained or uncertainty of
collection before the legal services have been rendered (this case is on an
hourly fixed fee).

10. _—_ Incorporating paragraphs 6 through 9 herein, Defendant incurred $2,096.80 in
reasonable attorneys’ fees and costs in defending this matter.

It is my opinion that the attorney’s fees and costs sought in the amount of $2,096.80
are reasonable and within the range of = d customary fees charged in and around Houston,

Texas and the U.S. District Court for OT Ty
Name: bs p Fel j Loos

Title: LE fen LF
fo

SWORN TO AND SUBSCRIBED before me, a Notary Public, on this the p); she of

   

, 2020.

 
 
 

U Wide >, KV ALA

Notary Public in and for the State of _, Isr

My Comm Me ITES‘ELAINET REILLY =
y Re xP My Commission Expires

tae - Octobor 10, 2021

zs aes = St Lewis County

Da Commission #13636060

 
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 5 Of a a

= SSS See aCy

Malone Frost Martin PLLC

8750 N. Central Exprwy.
Suite 1850
Dallas, TX 75231
Tax ID: XX-XXXXXXX

Invoice submitted to:
Credit Control, LLC

Attention:

December 31, 2019

In Reference To: Martha Thurmond v. Credit Control, LLC
170-0014

Invoice #30469

Professional Services

 

Hours _ Amount

12/2/2019 PAW initial evaluation and Motion to Dismiss evaluation; Call with JR. 0.20 35.00
PAW Execution of wavier; Case evaluation memorandum. 0.20 35.00

PAW Research] per JR instruction. 0.80 140.00

PAW Tax consequence FDCPA research 5th Circuit. 0.70 122.50

12/3/2019 PAW Communicate to JR regarding i 0.10 17.50
12/5/2019 LJP Draft Pro Hac Vice motion for Patrick Watts. 0.30 30.00
12/15/2019 PAW Motion to Dismiss case law review; Analysis; Preparation of case law 0.40 70.00

memorandum to JR for inclusion in draft Motion to Dismiss.

i

 

For professional services rendered 5.20 $887.50
Balance due $887.50

Timekeeper Summary
Hours Rate Amount

Name ___ Rate
Li r 0.30 100.00
atrick A. Watts ) "i x =
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 6 of 8

 

 

 

 

 

 

 

SS a ee a SS SS Sy ee Dae To Sen
Malone Frost Martin PLLC
8750 N. Central Exprwy.
Suite 1850
Dallas, TX 75231
Tax ID: XX-XXXXXXX
Invoice submitted to:
Credit Control, LLC
Attention: aay
January 31, 2020
In Reference To: Martha Thurmond v. Credit Control, LLC
170-0014
Invoice #30869
Professional Services
Hours _ Amount
1/22/2020 CW Receive email from client on 0.10 17.50
0.10 17.50

CW Respond to client.

1/23/2020 CW Receive two emails from client regarding fii 0.20 35.00
CW Respond to client regarding 0.10 17.50

cw Receive email from client with times available today to speak. 0.10 17.50
cw Confirm with client time that works. 0.10 17.50
CW Review Complaint. 0.20 35.00
CW Review letter at issue. 0.10 17.50
CW Review motion to dismiss. 0.40 70.00
CW Phone call with client regarding ia 0.50 87.50
CW Draft/edit/revise motion to dismiss per client request. 3.10 542.50
CW Draft proposed order. 0.30 52.50
cw Send motion and proposed order to client. 0.10 17.50

1/24/2020 CW Receive email from client regarding ii 0.10 17.50

CW Clean up/finalize motion. 0.50 87.50

EEE eee
(214) 346-2630
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 7 of 8

Credit Control, LLC

1/24/2020 CW
CW
cw
CW
CW

1/25/2020 CW

1/27/2020 CW

Review Judge's standing orders.

Phone call with client regarding ie

Confer with opposing counsel per court requirement.

Put together pre-motion letter per court requirement.

Send final Motion to Dismiss back to client per request.
Receive confirmation that Piaintiff opposed motion to dismiss.

Finalize pre-motion letter for filing today.

For professional services rendered

1/31/2020

 

Name

Additional Charges :
Photocopies, 12 @ $.15 each.

Total additional charges

Total amount of this bill

Previous balance

Balance due

Cooper Walker (CW)

Timekeeper Summary

Sg eee aa

Page 2

Hours _ Amount

——Tours
0.20 35.00
0.10 17.50
0.10 17.50
1.30 227.50
0.10 17.50
0.10 17.50
0.20 35,00

 

8.20 $1,435.00

1.80

 

$1.80

$1,436.80

$887.50

$1,436.80

————_.
SSS SE

Hours Rate ____ Amount
8.20 175.00 $1,435.00
 

Case 4:19-cv-04610 Document 15-1 Filed on 02/21/20 in TXSD Page 8 of 8

 

 

Malone Frost Martin PLLC

8750 N. Central Exprwy.
Suite 1850
Dallas, TX 75231
Tax ID: XX-XXXXXXX

 

invoice submitted to:
Credit Control, LLC

Attention:

January 31, 2020

In Reference To: Martha Thurmond v. Credit Control, LLC

170-0014
Amount
Previous balance $1,436.80
Balance due $1,436.80

SS—SS=—_———
